Per Curiam.
Rule 4(a) of the Rules of Supreme' Court, .242 N.C. 766, provides that “From and after the first day of the Spring Term 1956, this Court will not entertain an appeal: (1) From an order overruling a demurrer except when the demurrer is interposed as a matter of right for misjoinder of parties and causes of action . . .”
The attempted appeal in the instant case fails to come within the exception. Hence on authority of this Rule 4(a) the appeal will be and it is hereby dismissed ex mero motu, without prejudice to rights reserved to demurrant under the rule.
Appeal dismissed.
Johnson, J., not sitting.